Brbese, J. We are satisfied the release and- satisfaction entered of record, of the mortgage dated the 31st October, 1855, is a forgery. The proof is full to this point. The conveyance by Adams to the complainant contains the words, “ grant, bargain, and sell,” which are adjudged by our statute to be an express covenant to the grantee, that the grantor was seized of an indefeasible estate in fee simple, free from incumbrances done or suffered from the grantor, and also for quiet enjoyment against the grantor, Ms heirs and assigns. (Scates’ Comp. 961.) The after acquired title of Adams enured, under this deed, to the complainant, by force of these covenants. It is immaterial whether the defendants knew the release was a forgery, or not; they can derive no advantage from it, if it is shown to be a forgery. Upon the remaining point, the court erred in not giving time for redemption after sale, as the statute provides. This right of redemption is secured by statute, and no decree of a court can take it away. (Scates’ Comp. 977.) We can amend the decree here, which we do, by directing a redemption of the premises, in pursuance of the statute. The decree of the court below will be affirmed, with this modification. Decree modified and affirmed.